Citation Nr: 0816715	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 







INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2. The veteran's bilateral hearing loss is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
hearing loss was caused by noise exposure that the veteran 
experienced while in the military.  Because the claim of 
service connection for bilateral hearing loss on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A.    §§ 
5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & Supp. 
2007); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
veteran currently has bilateral hearing loss by VA standards.  
In fact, the March 2006 VA audiological examiner rendered a 
diagnosis of normal to mild high frequency sensorineural 
hearing loss in the right ear, and mild to moderate gradually 
sloping sensorineural hearing loss in the left ear.  The 
March 2006 audiometric test results met the requirements of a 
current hearing loss disability for the purposes of service 
connection.  See 38 C.F.R. § 3.385.  Thus, the remaining 
questions pertaining to service connection are whether the 
veteran incurred an injury or disease during his period of 
service and whether his current disability is related to such 
injury or disease.  

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.  The veteran's May 
1970 enlistment examination included an audiological 
evaluation, which found his puretone thresholds, in decibels, 
to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
5 (15)
0 (10)
5 (10)
LEFT
5 (20)
5 (15)
0 (10)
15 (10)
30 (35)

A speech audiometry test was not performed as part of the 
enlistment examination. 

(NOTE:  Prior to November 1967, audiometric results generally 
were reported by the service department in standards set 
forth by the American Standards Association (ASA).  Although 
the audiogram performed in this case at enlistment in May 
1970 is after November 1967, the service medical records, 
including the audiogram card on which the readings were taken 
in graph form, clearly indicate that ASA standards were used.  
Those are the figures on the left of each column and are not 
in parentheses.  Generally speaking, since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

An audiological evaluation was also performed as a part of 
the veteran's October 1973 separation examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
15 (25)
N/A
10 (15)
LEFT
5 (20)
10 (20)
10 (20)
N/A
15 (20)

A speech audiometry test was not performed as part of the 
separation examination. 

The results of the veteran's October 1973 audiological 
examination do not meet VA standards for hearing loss 
pursuant to 38 C.F.R. § 3.385.  Nevertheless, the Board notes 
that the absence of in-service evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for a current hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service 
(as opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

The veteran has argued that he was subject to noise exposure 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The veteran 
is considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his 
DD-214 lists his military occupational specialty as a supply 
clerk.  On his VA Form 21-526, dated in January 2006, and at 
his March 2006 VA examination, the veteran indicated that 
this involved driving Jeeps, large trucks and buses on a 
regular basis.  In addition, the RO conceded that the veteran 
was subject to noise exposure in its April 2006 rating 
decision that granted service connection for tinnitus.  
Accordingly, the Board concludes that the veteran was subject 
to noise exposure during service.  

The final issue remaining is whether the veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are two medical 
opinions associated with the claims file that pertain to the 
etiology of his bilateral hearing loss.  However, these 
medical opinions are conflicting.  In this regard, the 
veteran was afforded a VA audiological examination in March 
2006 to determine the etiology of his bilateral hearing loss.  
The March 2006 VA audiologist reviewed the veteran's claims 
file and noted that the veteran's hearing was within normal 
limits upon separation from the service.  Accordingly, he 
concluded that the veteran's current hearing loss was not 
likely precipitated by military noise exposure.  As such, it 
appears that the March 2006 VA examiner based his opinion, in 
part, on the absence of in-service findings.  However, the 
Board again notes that the absence of in-service evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  

On the other hand, the veteran submitted a private medical 
opinion dated in November 2005 in which an audiologist 
assessed the veteran as having moderate high frequency 
sensorineural hearing loss bilaterally due to his history of 
being exposed to the noise of rifles and loud trucks while 
serving in the military.  The Board does observe that the 
private physician did not review the veteran's claims file; 
however, as discussed above, the veteran's military noise 
exposure has been conceded.  As such, the November 2005 
physician did base his opinion on a substantiated event.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this regard, 
the Board observes that neither the March 2006 VA opinion nor 
the November 2005 private medical opinion contain a thorough 
reasoning for their respective conclusions.  Although the 
March 2006 VA examiner reviewed the veteran's claims file, he 
gave no rationale for his opinion; he did not state why the 
veteran's noise exposure during service was not the onset of 
his current hearing loss, how any post-service noise exposure 
may have contributed to the veteran's current hearing loss, 
or distinguish why the veteran's tinnitus was at least as 
likely as not related to military service, but not his 
hearing loss.  On the other hand, the November 2005 private 
audiologist did not review the veteran's claims file.  
However, based on a history provided by the veteran, he did 
state why in his opinion, the veteran's current bilateral 
hearing loss was related to military service, namely that the 
type and degree of hearing loss experienced by the veteran 
was consistent with noise induced hearing loss.  

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Furthermore, the probative weight given to a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  However, the Board also notes that the Court has 
cautioned VA against seeking an additional medical opinion 
where favorable evidence in the record is unrefuted.  The 
Court specifically indicated that it would not be permissible 
to undertake further development if the purpose was to obtain 
evidence against an appellant's claim unless VA can provide a 
reason for conducting such development.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

In this case, the Board concludes that there is no reason to 
conduct further development of the evidence because the Board 
finds that the March 2006 VA examiner's opinion and the 
November 2005 private audiologist's opinion are of 
approximately equal probative value and persuasiveness.  
Because there is at least an approximate balance of positive 
and negative evidence regarding the issue at hand, the Board 
finds that the evidence raises at least a reasonable doubt as 
to whether the veteran's current hearing loss was incurred in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Therefore, to the extent that there is any reasonable doubt 
as to the relationship of the veteran's current bilateral 
hearing loss to his military service, that doubt will be 
resolved in the veteran's favor.  Based on the evidence of 
record, the Board finds that the veteran's current bilateral 
hearing loss is related to his military service.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


